DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-11 is the inclusion of the limitation of a system for identifying at least one malfunctioning nozzle in a digits! printing press having a plurality of nozzles, the printing press configured to print a predetermined number of colors, each printed color corresponding to a subset of the plurality of nozzles that includes a computer memory, wherein information related to a product design other than a nozzle pattern or a color uniformity pattern a processor coupled to an imager, the computer memory, and a digital printing press, wherein the processor is configured to determine an expected and actual nozzle mark locations for nozzle pattern rows for each nozzle color pattern, and further configured to identify and classify nozzles based on the expected nozzle mark location, the actual nozzle mark location, and at least one nozzle locator.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 12-14 is the inclusion of the limitation of a system for identifying at least one malfunctioning nozzle in a digital printing press having a plurality of nozzles that includes a processor coupled to an imager, a computer memory, and a digital printing press, wherein the processor configured to send 
The primary reason for the allowance of claims 15-17 is the inclusion of the limitation of a system for identifying at least one malfunctioning nozzle in a digital printing press having a plurality of nozzles that includes a processor coupled to an imager, a computer memory, and a digital printing press, wherein the processor configured to identify a malfunctioning nozzle and classifying the malfunctioning nozzle as inconsistent if the detected nozzle mark for the malfunctioning nozzle exhibits a strength score below a determined strength score threshold.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 18-20 is the inclusion of the limitation of a system for identifying at least one malfunctioning nozzle in a digital printing press having a plurality of nozzles that includes a processor coupled to an imager, a computer memory, and a digital printing press, wherein the processor configured to identify at least one artifact in a digital image of a design, wherein when an artifact is identified, instructions to the digital printing press to print a portion of a nozzle pattern, wherein the processor is further configured to determine an expected and actual nozzle mark locations for nozzle pattern rows for each nozzle color pattern, and to identify and classify nozzles based on the expected nozzle mark location, the actual nozzle mark .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application Publication No. (2014/0176966) to Kuno.
Regarding Claim 1, Kuno teaches a system for identifying at least one malfunctioning nozzle in a digital printing press (see Fig. 2) having a plurality of nozzles (see Fig. 3) [Paragraphs 0028-0029 and 0089], the printing press configured to print a predetermined number of colors (black, cyan, magenta, yellow), each printed color (black, cyan, magenta, yellow) corresponding to a subset of the plurality of nozzles (see Fig. 3), said system comprising: an imager (260, Fig. 1), including an imaging sensor, configured to acquire a digital image of at least one printed image printed on a substrate by said digital printing press (see Fig. 2) [Paragraph 0028-0029, 0031, 0035-0038]; a computer memory (130, Fig. 1), comprising information stored therein corresponding to: a nozzle pattern including a nozzle color pattern, each nozzle color pattern including one or more nozzle pattern rows, each nozzle pattern row including one or more nozzle marks and at least one nozzle locator [Paragraphs 0089-0102]; and at least one of: a color uniformity pattern [Paragraphs 0089-0102; and a processor, coupled to said imager 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/LISA SOLOMON/Primary Examiner, Art Unit 2853